Citation Nr: 1549851	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Mother




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This case was most recently before the Board in October 2013. The Board denied the claim, and the Veteran appealed to the Court of Appeals for Veterans' Claims (the Court). In April 2014, the Court granted a Joint Motion for Remand (JMR). The JMR stated that the Board relied upon an inadequate May 2013 VA medical opinion. The JMR stated that the VA medical examiner applied the wrong standard when opining upon whether the Veteran was employable. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned acting Veterans Law Judge in July 2012.

This appeal was processed partially electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board has determined that a remand is required.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Veteran is in receipt of entitlement to service connection for post-traumatic stress disorder (PTSD), rated 50 percent disabling; right shoulder strain with instability, status post Bankart repair, rated 30 percent disabling from November 27, 2005, rated 100 percent disabling from December 1, 2006, rated 30 percent disabling from February 1, 2007, rated 100 percent disabling from August 22, 2007, and rated 30 percent disabling from February 1, 2008; tinnitus, rated 10 percent disabling, and bilateral pes planus and left ear hearing loss, rated as noncompensable. These disabilities combine to give the Veteran a combined evaluation of between 70 and 100 percent during the appellate period. The Veteran thus meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a). 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The AOJ should afford the Veteran a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). In addition ask the Veteran to provide VA with contact information for his past/present employers so that relevant information can be obtained from them.

2. Schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel. The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. A written copy of the report should be associated with the claims folder.

3. Then, undertake any additional development deemed necessary. For example, the AOJ should consider whether to contact the appropriate Federal Agency to determine the Veteran's earnings since the date of claim and whether additional medical examination or opinion is necessary.

4. Then, the record should again be reviewed. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




